1

2
                                                           JS-6
3

4

5

6

7

8
                     UNITED STATES DISTRICT COURT
9
                    CENTRAL DISTRICT OF CALIFORNIA
10
     DENISE MENICHIELLO, individually ) Case No. 8:17-cv-01867-JLS-DFM
11
     and on behalf of all others similarly )
12   situated,                             ) ORDER
13                                         )
     Plaintiff,                            )
14
                                           )
15   vs.                                   )
                                           )
16
     JONATHAN CONSTRUCTION,                )
17   INC., and DOES 1 through 10,          )
18
     inclusive, and                        )
     each of them,                         )
19                                         )
20   Defendants.                           )
                                           )
21

22

23

24

25

26

27

28



                                      1
1
           Having reviewed the parties’ Joint Stipulation (Doc. 27), the Declaration of
2    Todd M. Friedman (Doc. 27-1) and the Settlement Agreement (Doc. 28), the
3
     Court finds that the Settlement Agreement and dismissal of the Named Plaintiff’s
4

5    claims do not raise concerns of prejudice to the putative class, as described in
6
     Diaz v. Trust Territory of the Pacific Islands, 876 F.2d 1401, 1408 (9th Cir.
7

8    1989).
9
           Therefore, IT IS HEREBY ORDERED that pursuant to the Joint
10
     Stipulation, the entire case is dismissed with prejudice as to the Named Plaintiff
11

12   and without prejudice as to the Putative Class. Each party shall bear their own
13
     costs and expenses.
14

15

16

17

18
          Dated: January 24, 2019
                                              _______________________________
19                                            The Honorable Josephine L. Staton
20

21

22

23

24

25

26

27

28



                                              2
